department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date cc psi postf-149126-01 uilc internal_revenue_service national_office field_service_advice memorandum for associate area_counsel from associate chief_counsel cc psi subject this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice legend partnership property postf-149126-01 city company upper-tier upper-tier individual individual individual company bank lower-tier lower-tier a b c d issues when the partners’ interests in their upper-tier partnerships upper-tier and are liquidated through distributions that include interests in subsidiary partnership whether an exchange occurs with respect to the distributed interests in partnership that results in a termination of partnership under sec_708 of the internal_revenue_code and a step-up in the basis of its property whether partnership’s distribution of partnership interests in lower-tier and which held newly acquired short-term debt instruments contributed by partnership should be treated as a distribution_of_property for purposes of sec_731 and whatever adjustment is made in partnership’s inside_basis in its property under sec_734 conclusions postf-149126-01 based upon the information provided we conclude that the liquidation of upper-tier and by distributions that included interests in subsidiary partnership resulted in the termination of partnership under sec_708 resulting in a deemed contribution by terminated partnership of its property the basis of which is determined under sec_723 to a deemed new partnership based upon the information provided we conclude that partnership’s distribution of partnership interests in lower-tier and which held short- term debt instruments should be treated as a distribution of marketable_securities under sec_731 for which the partners must recognize any gain we also conclude that any adjustment to partnership’s inside_basis in its property under sec_734 would be appropriate facts partnership was formed in for the sole purpose of owning and operating property property located in city the relevant transactions for purposes of this memorandum involved a liquidation of two upper-tier partnerships holding interests in partnership followed by partnership’s distribution of interests in lower-tier partnerships holding newly acquired short-term instruments prior to the liquidating event on a partnership was owned as follows upper-tier percent limited_partner and upper-tier percent limited_partner upper-tier partnerships and company percent general_partner upper-tier a general_partnership with no direct liabilities and no assets other than its interest in partnership was owned by individual individual and individual each with a percent interest upper-tier a partnership with no direct liabilities and no assets other than its interest in partnership was owned by company with a percent interest and individual with a percent interest company is wholly owned by individual company is partially owned by individual and individual on a both upper-tier partnerships liquidated by distributing their respective interests in partnership to their partners after the liquidation_partnership was owned as follows company percent general_partner company percent limited_partner individual percent limited_partner individual percent limited_partner and individual percent limited_partner partners the partners determined the bases in their interests in partnership to be the same as their respective bases in their interests in the upper-tier partnerships following the liquidation of the upper-tier partnerships partnership borrowed dollar_figureb from the bank on c partnership used the loan proceeds to purchase short-term nine-month debt instruments issued by the bank partnership immediately contributed dollar_figured of the debt instruments debt instruments to two newly formed subsidiary partnerships lower-tier and lower-tier lower-tier partnerships postf-149126-01 partnership then distributed its interests in the lower-tier partnerships to the partners partnership had a cost_basis in the debt instruments contributed to the lower-tier partnerships so partnership received a carryover_basis in its interests in the lower- tier_partnerships the partners had a significantly lower aggregate basis in their interests in partnership the partners have taken the position that the distribution of the interests in the lower-tier partnerships should be treated as a distribution_of_property subject_to the limitation of sec_732 this treatment results in a sec_734 adjustment to increase the basis in the remaining property held by partnership property law and analysis issue sec_708 provides that for purposes of sec_708 a partnership is considered terminated if within a month period there is a sale_or_exchange of percent or more of the total interest in partnership capital and profits sec_1_708-1 of the income_tax regulations provides in part that a partnership shall terminate when the operations of the partnership are discontinued and no part of any business financial operation or venture of the partnership continues to be carried on by any of its partners in a partnership for example where partners def agree on date to dissolve their partnership but carry on the business through a winding up period ending date when all remaining assets consisting of cash are distributed to the partners the partnership does not terminate because of cessation of business until date sec_1_708-1 provides in part that a partnership shall terminate when percent or more of the total interest in partnership capital and profits is sold or exchanged within a period of consecutive months such a sale_or_exchange includes a sale_or_exchange to another member of the partnership however a disposition of a partnership_interest by gift including assignment to a successor_in_interest bequest or inheritance or the liquidation of a partnership_interest is not a sale_or_exchange for purposes of this sec_1_708-1 moreover if the sale_or_exchange of an interest in a partnership upper-tier partnership that holds an interest in another partnership lower-tier partnership results in a termination of the upper-tier partnership the upper-tier partnership is treated as exchanging its entire_interest in the capital and profits of the lower-tier partnership if the sale_or_exchange of an interest in an upper-tier partnership does not terminate the upper- tier partnership the sale_or_exchange of an interest in the upper-tier partnership is not treated as a sale_or_exchange of a proportionate share of the upper-tier partnership’s interest in the capital and profits of the lower-tier partnership postf-149126-01 sec_1_708-1 provides in part that if a partnership is terminated by a sale_or_exchange of an interest the following is deemed to occur the partnership contributes all of its assets and liabilities to a new partnership in exchange for an interest in the new partnership and immediately thereafter the terminated partnership distributes interests in the new partnership to the purchasing partner and the other remaining partners in proportion to their respective interests in the terminated partnership in liquidation of the terminated partnership either for the continuation of the business by the new partnership or for its dissolution and winding up in the latter case the new partnership terminates in accordance with sec_1_708-1 this sec_1_708-1 applies to terminations of partnerships under sec_708 occurring on or after date sec_761 provides that except as otherwise provided in regulations for purposes of sec_708 relating to continuation of partnership sec_743 relating to optional_adjustment_to_basis of partnership property and any other provision of subchapter_k specified in regulations prescribed by the secretary any distribution of an interest in a partnership not otherwise treated as an exchange shall be treated as an exchange in revrul_92_15 1992_1_cb_215 the service ruled on two situations in which there are distributions of property to a partner from a partnership that owns an interest in another partnership and both entities have optional basis_adjustment elections under sec_754 in effect in the second situation an upper-tier partnership utp distributes its partnership_interest in a lower-tier partnership ltp in order to reduce the percent interest in utp of a a partner to percent the distribution reduces the value of a’s partnership_interest in utp to 80x dollars the ruling holds that if partnership utp distributes its interest in ltp to a partner of utp while both partnerships have sec_754 elections in effect and if sec_732 applies to the distributed partnership_interest utp increases the basis of its undistributed property to the extent provided in sec_734 relevant to the issue in this case the ruling’s analysis recognizes that under sec_761 utp’s distribution of its interest in ltp is treated as an exchange of a percent interest in ltp for purposes of the partnership_termination provisions in sec_708 it also notes that the reduction of a’s interest in utp is not considered a sale_or_exchange for purposes of section sec_708 sec_723 provides that the basis_of_property contributed to a partnership by a partner shall be the adjusted_basis of the property to the contributing_partner at the time of the contribution increased by the amount if any of gain recognized under sec_721 to the contributing_partner at the time sec_732 provides that the basis_of_property other than money distributed by a partnership to a partner in liquidation of the partner’s interest shall be an amount equal to the adjusted_basis of the partner’s interest in the partnership reduced by any money distributed in the same transaction postf-149126-01 the upper-tier partnerships in this case distributed in liquidation their partnership interests in partnership to the distributee partners the distribution of the interests in partnership should be treated as an exchange under sec_761 for purposes of sec_708 because more than percent of the total interests in partnership capital and profits were exchanged in the distribution_partnership terminated pursuant to sec_708 as a result of its termination under sec_708 partnership is deemed to have contributed all of its assets and liabilities to a new partnership in exchange for an interest in new partnership immediately thereafter the terminated partnership is deemed to have distributed its interests in new partnership to the partners in proportion to their respective interests in the terminated partnership in liquidation of the terminated partnership under sec_723 the adjusted_basis of property contributed to new partnership by terminated partnership should be the adjusted_basis of the property to the contributing_partner terminated partnership at the time of the deemed contribution the partners’ bases in their interests in partnership should be the same as their respective bases in their interests in the upper-tier partnerships under sec_732 issue sec_732 provides that the basis_of_property other than money distributed by a partnership to a partner other than in liquidation of the partner’s interest shall except as provided in sec_732 be its adjusted_basis to the partnership immediately before the distribution sec_732 provides that the basis to the distributee partner of property to which sec_732 is applicable shall not exceed the adjusted_basis of the partner’s interest in the partnership reduced by any money distributed in the same transaction sec_734 provides that the basis of partnership property shall not be adjusted as the result of a distribution_of_property to a partner unless the election provided in sec_754 relating to optional_adjustment_to_basis of partnership property is in effect with respect to such partnership sec_734 provides that in the case of a distribution_of_property to a partner a partnership with respect to which the election provided in sec_754 is in effect shall- increase the adjusted_basis of partnership property by- a the amount of any gain recognized to the distributee partner with respect to such distribution under sec_731 and b in the case of distributed property to which sec_732 or b applies the excess of the adjusted_basis of the distributed property to the partnership immediately before postf-149126-01 the distribution as adjusted by sec_732 over the basis of the distributed property to the distributee as determined under sec_732 or decrease the adjusted_basis of partnership property by- a the amount of any loss recognized to the distributee partner with respect to such distribution under sec_731 and b in the case of distributed property to which sec_732 applies the excess of the basis of the distributed property to the distributee as determined under sec_732 over the adjusted_basis of the distributed property to the partnership immediately before such distribution as adjusted by sec_732 sec_734 shall not apply to any distributed property which is an interest in another partnership with respect to which the election provided in sec_754 is not in effect sec_731 provides that in the case of a distribution by a partnership to a partner gain shall not be recognized to the partner except to the extent that any money distributed exceeds the adjusted_basis of the partner’s interest in the partnership immediately before the distribution any gain recognized under sec_731 shall be considered as gain from the sale_or_exchange of the partnership_interest of the distributee partner sec_731 provides that for purposes of sec_731 and sec_737 a the term money includes marketable_securities and b the securities shall be taken into account at their fair_market_value as of the date of distribution sec_731 provides that for purposes of sec_731 the term marketable_securities means financial instruments and foreign_currencies that are as of the date of distribution actively_traded within the meaning of sec_1092 sec_731 provides that the term marketable_securities includes any financial_instrument which pursuant to its terms or any other arrangement is readily convertible into or exchangeable for money or marketable_securities sec_731 provides that the term also includes except as otherwise provided in regulations prescribed by the secretary interests in any entity if substantially_all of the assets of the entity consist directly or indirectly of marketable_securities money or both sec_1_731-2 provides that for purposes of sec_731 and sec_1_731-2 substantially_all of the assets of an entity consist directly or indirectly of marketable_securities money or both only if percent or more of the assets of the entity by value at the time of the distribution of an interest in the entity consist directly or indirectly of marketable_securities money or both postf-149126-01 sec_731 provides that sec_733 and sec_734 shall be applied as if no gain were recognized and no adjustment were made to the basis_of_property under sec_731 sec_734 provides that the basis of partnership property shall not be adjusted as the result of a distribution_of_property to a partner unless the election provided in sec_754 relating to optional_adjustment_to_basis of partnership property is in effect with respect to the partnership sec_734 provides that in the case of a distribution_of_property to a partner a partnership with respect to which the election provided in sec_754 is in effect shall increase the adjusted_basis of partnership property by the amount of any gain recognized to the distributee partner with respect to the distribution under sec_731 the debt instruments that were contributed to the lower-tier partnerships had a nine-month term and were to be paid off shortly after the distribution of the interests in the lower-tier partnerships therefore while the debt instruments themselves might not be actively_traded they should be treated as financial instruments that were readily convertible into money within the meaning of sec_731 furthermore because the debt instruments would be treated as marketable_securities the interests in the lower-tier partnerships should themselves be treated as marketable_securities under sec_731 rather than property thus the distributions of interests in the lower-tier partnerships should be treated as distributions of money that would potentially subject the distributee partners to gain recognition under sec_731 if as a result of sec_731 the distributee partners recognize gain under sec_731 then assuming a sec_754 election is in effect no basis_adjustment under sec_734 results from the gain recognized see sec_731 however there would be a basis_adjustment under sec_734 because the distribution_of_property would be recognized partnership in this case distributed high-basis interests in the lower-tier partnerships to distributee partners with low bases in their interests in partnership thus partnership is claiming a sec_734 adjustment that increases the basis in its remaining asset the property in this case it appears that the partnership used the sec_754 adjustment to defer gain by allowing the distributee partners to shift their appreciation from the partnership’s primary asset the property to the distributed property the interests in the lower-tier partnerships before any sale of the property however the distribution of the interests in the lower-tier partnerships should be treated as distributions of money under sec_731 that may result in gain to the distributee partners under sec_731 with little or no appreciation in the debt instruments it appears that the gain limitation under sec_731 would not apply any adjustment under sec_734 to partnership’s basis in its remaining property as a result of the distribution would be appropriate the concern in this case is that it appears the partners used the rules under subchapter_k to defer gain by shifting their appreciation in the property to the interests in the lower-tier partnerships without recognizing gain if the distribution postf-149126-01 of the interests in the lower-tier partnerships were not treated as a distribution to which sec_731 applies it might be appropriate to apply the anti-abuse rule_of sec_1_701-2 in addition it might be appropriate to question the validity of the lower- tier_partnerships on the grounds that they lack any apparent business_purpose and therefore economic_substance see acm partnership 73_tcm_2189 aff’d rev’d and rem’d tc 157_f3d_231 3d cir however given the litigating hazards in applying the anti-abuse rule_of sec_1_701-2 we recommend first asserting the special anti-abuse rule under the sec_731 regulations if the debt instruments do not to satisfy the technical meaning of marketable_securities under sec_731 then sec_1_731-2 contains an anti-abuse rule that requires the provisions of the statute and regulation to be applied consistently with the purpose of sec_731 and the substance of the transaction under this anti- abuse rule if a principal purpose of a transaction is to achieve a tax result that is inconsistent with the purpose of sec_731 the commissioner can recast the transaction for federal tax purposes as appropriate to achieve tax results that are consistent with the purpose of sec_731 whether a tax result is inconsistent with the purpose of sec_731 must be determined based on all the facts and circumstances in this case the partnership distributed interests in the lower-tier partnerships the only assets of which were short term-term debt instruments because the short-term debt instruments were essentially a cash_equivalent it is appropriate to treat them and the interests in the lower-tier partnerships themselves as marketable_securities under sec_731 if however sec_731 were not applicable by its terms then it would be appropriate to apply the anti-abuse rule_of sec_1_731-2 in order to prevent avoidance of sec_731 this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions by associate chief_counsel passthroughs and special industries christine ellison chief branch office of associate chief_counsel passthroughs and special industries
